UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (Rule 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by Registrant: Filed by a Party other than the Registrant9 Check the appropriate box: 9 Preliminary Proxy Statement 9 Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(3)(2)) : Definitive Proxy Statement 9 Definitive Additional Materials 9 Soliciting Material Pursuant to '240.14a-12 MAYDAO CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the Appropriate box): : No fee required. 9 Fee computed on table below per Securities Exchange Act Rules 15a-6(i)(4) and 0-11. 9 Fee paid previously with preliminary materials. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Securities Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: 9 Check box if any part of the fee is offset as provided by Securities Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: MAYDAO CORPORATION NOTICE OF ANNUAL MEETING OF SHAREHOLDERS December 14, 2010 MAYDAO CORPORATION PO Box 58228 Salt Lake City, UT 84158 Tel: (801) 531-0404 Fax: (801) 531-0707 www.maydao.com MAYDAO CORPORATION PO Box 58228 Salt Lake City, Utah 84158 Tel: (801) 531-0404 Fax: (801) 531-0707 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS December 14, 2010 To the Shareholders: The Annual Meeting (“Meeting”) of shareholders of MAYDAO CORPORATION (“Company”) will be held at The Little America Hotel, 500 South Main Street, Salt Lake City Utah 84101 on Tuesday December 14, 2010 commencing at 10:00 am MST for the following purposes: 1. To elect three directors of the Company. 2. To ratify the appointment of the Company's independent auditors. 3. To transact such other business as may properly come before the meeting. The Board of Directors has fixed the close of business on November 17, 2010, as the record date for the determination of shareholders entitled to notice of the Meeting.All shareholders of record at close of business on that date will be entitled to vote at the Meeting.The transfer books will not be closed. A listing of those entitled to vote will be available for inspection ten days prior to the meeting at the corporate office of the Company. Shareholders who do not plan to attend the Meeting are urged to read the enclosed proxy statement and to fill in, date, and sign the enclosed proxy and return it to the Company in the enclosed envelope. By Order of the Board of Directors /s/ Paul Roszel Paul Roszel, Chairman Salt Lake City, Utah November 15, 2010 2 THIS PROXY STATEMENT AND ANY ACCOMPANYING MATERIALS ARE SOLELY FOR THE INFORMATION OF PRESENT SHAREHOLDERS OF THE COMPANY.NO ONE SHOULD BUY OR SELL ANY SECURITY IN RELIANCE ON ANY STATEMENT HEREIN. THIS PROXY STATEMENT AND ANY ACCOMPANYING MATERIALS ARE NEITHER AN OFFER TO BUY OR SELL ANY SECURITY. MAYDAO CORPORATION PO Box 58228 Salt Lake City, Utah 84158 Tel: (801) 531-0404 Fax: (801) 531-0707 PROXY STATEMENT AND SOLICITATION This Statement is furnished in connection with the solicitation by the Board of Directors of Maydao Corporation, a Utah corporation (“Company”), of proxies to be voted at the Company’s annual meeting of shareholders (“Meeting”) to be held on Tuesday December 14, 2010.This proxy statement and form of proxy will be sent to shareholders on approximately November 29, 2010. If the enclosed proxy is properly executed and returned, the shares represented by the proxy will be voted at the Meeting.Each proxy will be voted as instructed and if no instruction is given will be voted “FOR” the election of the named directors and FOR” ratification of the appointment of the independent auditors of the Company.The named proxies may vote at their discretion upon such other matters as may properly come before the Meeting.A shareholder giving a proxy may revoke it at any time before it is voted by giving written notice to the Company, by executing a later dated proxy, or by voting in person at the meeting. If a shareholder is the beneficial owner of shares held in “street name” by a broker, the broker, as the record holder of the shares, is required to vote those shares in accordance with the beneficial owner’s instructions.If the owner does not give instructions to the broker, the broker will be entitled to vote the shares with respect to “discretionary” items but will not be permitted to vote the shares with respect to “non-discretionary” items and those shares will be treated as “broker non-votes”.The election of directors is a “discretionary” item. A shareholder’s failure to vote against a proposal will constitute a waiver of his appraisal or similar rights.A shareholder’s vote against a proposal will be deemed to satisfy any notice requirements with respect to appraisal rights. PERSONS MAKING THE SOLICITATION The proxy is solicited on behalf of the Board of Directors of the Company.The cost of soliciting proxies will be borne by the Company.The Company estimates that the total cost of this solicitation will aggregate $6,500.To date, the Company has spent $1,000.The Company will request banks, brokerage houses and other custodians, nominees and fiduciaries to forward copies of the Proxy Statement to those persons for whom they hold such shares and request authority for the execution of proxies.The Company will reimburse for reasonable costs incurred by them in so doing.Directors, officers, and employees of the Company may solicit proxies in person or by mail, telephone or electronic means, but will receive no extra compensation for doing so. 3 SHAREHOLDERS ENTITLED TO VOTE All holders of common shares of the Company are entitled to one vote for each share held.As of the record date, November 17, 2010, there were 8,685,746 common shares outstanding.There are no other voting securities outstanding.A majority of the common shares constitutes a quorum at any shareholders’ meeting. Nominee non-votes and abstentions will be counted for purposes of determining a quorum but will not be counted as votes cast. Shareholders are not entitled to cumulate their shares for voting purposes. The transfer books of the Company will not be closed. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Security Ownership of Certain Beneficial Owners The following table sets forth, as of January 20, 2010, the share ownership of each person known to the Company to be the beneficial owner of 5% of the Company's common shares. Title of Class Name & Address of Beneficial Owner Amount, Nature & Percentage of Beneficial Ownership Common Inter-Continental Recycling, Inc. 4,662,112 shares (voting) % (Note 1 & 2) 7 Darren Place Guelph, Ontario Canada Common Paul Roszel 242,066 shares (voting) % (Notes 1 & 2) 7 Darren Place Guelph, Ontario Canada Common Richard R. Ivanovick C.A. 497,163 shares (voting) % 23 Cottontail Place Cambridge, Ontario Canada Common James Roszel 92,348 shares (voting) % (Note 2) 7 Darren Place Guelph, Ontario Canada Note (1) Inter-Continental Recycling Inc. is owned and beneficially held by Mr. Paul Roszel, a director of the Company, and his immediate family. Note (2) James Roszel is the son of Paul Roszel Security Ownership of Management Title of Class Name & Address of Beneficial Owner Amount, Nature & Percentage of Beneficial Ownership Common Inter-Continental Recycling, Inc. 4,662,112 shares (voting) % (Note 1 & 2) 7 Darren Place Guelph, Ontario Canada Common Paul Roszel 242,066 shares (voting) % (Notes 1 & 2) 7 Darren Place Guelph, Ontario Canada Common Richard R. Ivanovick C.A. 497,163 shares (voting) % 23 Cottontail Place Cambridge, Ontario Canada Common James Roszel 92,348 shares (voting) % (Note 2) 7 Darren Place Guelph, Ontario Canada Common Directors, as a Group 5,493,688 shares (voting) % Note (1) Inter-Continental Recycling Inc. is owned and beneficially held by Mr. Paul Roszel, a director of the Company, and his immediate family. Note (2) James Roszel is the son of Paul Roszel 4 DIRECTORS AND EXECUTIVE OFFICERS The following persons are the current directors and executive officers of the Company: Name Age Position Term of Office Paul Roszel 53 Chairman of the Board, Inception to Present President Richard R. Ivanovick C.A. 69 Chief Financial Officer, 03/99 to Present Director James Roszel 28 Director 09/09 to Present Paul Roszel has been involved with the Company since 1988. Mr. Roszel has over 25 years of hands on experience in the recycling industry. He has been actively involved in the development and implementation of collection, processing, transportation and sales/marketing programs for secondary commodities. Paul Roszel is a Director in Oldwebsites.com Inc and Scrap China Corporation. Richard R. Ivanovick C.A. joined the Company in November 1998. For the past 32 years, Mr. Ivanovick has been serving as President of Marsh Tire Service Ltd., Ontario, Canada, a company involved in automobile service, sales and leasing of automobiles, in the Guelph, Ontario area.Richard Ivanovick is the Chief Financial Officer of Oldwebsites.com Inc and Scrap China Corporation. For the past eight years Mr. James Roszel has been responsible for the ongoing marketing, and participated in business development of RecycleNet Corporation.James Roszel has been the President and a Director of Oldwebsites.com, Inc. (formerly Fiberglass.com, Inc.) since its inception.James Roszel is a director of Scrap China Corporation.James Roszel is the son of Paul Roszel. There are no arrangements or understandings between any of the foregoing and any other person pursuant to which the foregoing were selected to be nominees as directors of the Company.There are no significant employees who are not also directors or executive officers except as described above.There are no material legal proceedings pending against the Company or any of its officers or directors or involving any adverse interest by any officer or director against the Company. Involvement in Certain Legal Proceedings To the knowledge of the Company there are no pending or threatened litigation or proceedings against the Company. Meetings of the Board During the last fiscal year the Company's Board of Directors held three meetings and took unanimous action through three sets of minutes. All directors attended all meetings. 5 Committees The Company does not have standing audit, nominating, compensation or other committees of its Board of Directors. Indemnification of Directors and Officers Compliance with Section 16(a) of the Exchange Act Section 16-10a-901 through 909 of the Utah Revised Business Corporation Act authorizes a corporation's board of directors or a court to award indemnification to directors and officers in terms sufficiently broad to permit such indemnification under certain circumstances for liabilities (including reimbursement for expenses incurred, including counsel fees) arising under the Securities Act of 1933. A director of a corporation may only be indemnified if: (1) the conduct was in good faith; and (2) the director reasonably believed that the conduct was in or not opposed to the corporation's best interest; and (3) in the case of any criminal proceeding, the director had no reasonable cause to believe the conduct was unlawful. A corporation may not indemnify a person under the Utah Act unless and until the corporation's board of directors has determined that the applicable standard of conduct set forth above has been met. The Company's Articles of Incorporation do not provide for any additional or different indemnification procedures other than those provided by the Utah Act, nor has the Company entered into any indemnity agreements with its current directors and officers regarding the granting of other or additional or contractual assurances regarding the scope of the indemnification allowed by the Utah Act. At present, there is no pending litigation or proceeding involving a director, officer or employee of the Company regarding which indemnification is sought, nor is the Company aware of any threatened litigation that may result in claims or indemnification. The Company has not obtained director's and officer's liability insurance, although the board of directors of the Company may determine to investigate and, possibly, acquire such insurance in the future. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDANCE The Company had an agreement with Inter-Continental Recycling, Inc., an Ontario Corporation with its head office address at 7 Darren Place, Guelph, Ontario, Canada to provide various services for the Company. Inter-Continental Recycling, Inc. is controlled 100% by Mr. Paul Roszel and his immediate family. Inter-Continental Recycling Inc. operates a pool of qualified personnel, working on development projects, computer programming updates and sales activities for various companies.From this pool of personnel, Inter-Continental assigned and provided employees to the Company as long as the Company required them and could pay the associated costs. The Company was billed monthly for services supplied for management and sales activities, which varied monthly based on the activity level. The charges for these services for the years ended December 31, 2009 and 2008 were $217,513 and $235,198 respectively. Inter-Continental Recycling Inc. owns 4,662,112 common shares of Maydao Corporation as of January 20, 2010. Mr. Paul Roszel through his holdings controls the majority of the shares in Maydao Corporation. 6 The Company has no stock options, option plans, or other incentive compensation plans at the present time, although the Company anticipates that it may adopt incentive compensation plans in the future. Further, the Company has no formal management or employment agreements with any of its officers, directors or other employees. Officers, directors, and greater than 5% shareholders, of the Company may have a direct or indirect interest in future potential businesses or entities in the recycling industry. There were no transactions or series of similar transactions during the Company's last fiscal year (or currently proposed) in which the amount exceeds $60,000 and to which the Company and any of its officers, directors or greater than 5% shareholders are parties or have a material interest, direct or indirect.None of the Company's directors is or has been an executive officer of, or owns or owned in excess of 10% equity interest in, any business or professional entity that has made, currently or during the last full fiscal year, any payments to the Company in excess of 5% of the Company's or other entity's consolidated gross revenues for its last full fiscal year.None of the Company's directors is or has been an executive officer of or owns or owned in excess of 10% equity interest in any business or professional entity to which the Company has made or will make payments for property or services in excess of 5% of the Company's or other entities consolidated gross revenues for its last full fiscal year.None of the Company's directors are or have been executive officers of or owns or owned in excess of 5% equity interest in any entity to which the Company was indebted at the end of its last full fiscal year in an aggregate amount in excess of 5% of the Company's total consolidated assets at the end of such year.None of the Company's directors are members of or counsel to any law firms that the Company has retained or partners or officers of any investment banking firm that has performed services for the Company.Finally, no director, executive officer, nominee for election as director, any member of the immediate family of the forgoing persons, any corporation or organization of which any of the foregoing persons is an officer or partner or is (directly or indirectly) owner of 10% or more of equity securities of such entity, or any trust or estate in which any of the foregoing persons has a substantial interest or serves as trustee, is or has been indebted to the Company at any time since the beginning of the Company's last fiscal year in excess of $60,000.See also Note 2 on Notes to Consolidated Financial Statements. COMPENSATION OF DIRECTORS AND EXECUTIVE OFFICERS The Chief Executive Officer and a director of the Company is Paul Roszel.His total compensation aggregated $46,944 USD during the year ending December 31, 2009.The Company did not pay the compensation directly.It was paid by the majority holder of the Company’s voting securities, Inter-Continental Recycling Inc.The Company reimburses Inter-Continental Recycling Inc. on a monthly basis for the compensation paid by it to Mr. Roszel.Thus, it may be deemed that the Company pays Mr. Roszel’s compensation indirectly.During the year ending December 31, 2009, Richard R. Ivanovick, Chief Financial Officer and a director was paid for consulting services of $8,618 USD.As of the quarter ending March 31, 2009, the Company owed Mr. Ivanovick $17,320 for his consulting services for the 4th quarter of 2008 and the 1st quarter of 2009.On September 24, 2009, Mr. Ivanovick was issued 866,009 common shares in lieu of payment for this accrued liability. No officer of the Company earned an aggregate of $100,000 or more in total compensation during the fiscal year noted or during the two fiscal years prior thereto.The total cash compensation of all officers during the last fiscal year was $55,562 USD paid to Mr. Roszel and Mr. Ivanovick. The following table shows compensation earned during the fiscal years 2009 and 2008 by the Officers and Directors of the Company.They are the only persons who received compensation during those periods. No other miscellaneous compensation was paid or stock options granted during those periods. Summary Compensation Table Name & Principal Positions Fiscal Year Salary Paul Roszel, President & Chairman Richard R. Ivanovick, CFO $ 8,618 (Note 1) James Roszel, Director $ 0 $ 0 7 NOTE 1:During the years ended December 31, 2009 and 2008, Richard R Ivanovick, CFO was paid for consulting services of $8,618 and $38,190, respectively.As of the quarter ending March 31, 2009, the Company owed Mr. Ivanovick $17,320 for his consulting services for the 4th quarter of 2008 and the 1st quarter of 2009.On September 24, 2009, Mr. Ivanovick was issued 866,009 common shares in lieu of payment for this accrued liability. Because of the description above of the compensation paid during the last fiscal year, the Company is not including a Compensation Discussion and Analysis pursuant to Item 402(b) under Regulation S-K or S-B inasmuch as the Company believes the analysis and discussion is not necessary under the circumstances. The Company does not have a Compensation Committee. The compensation is determined by the Board of Directors and is paid only for services actually rendered.The Board determines the compensation primarily based upon the value to the Company of the services rendered, the prevailing rates of compensation in the industry in which the Company does business, and similar factors. INDEPENDENT PUBLIC ACCOUNTANTS Hansen, Barnett & Maxwell, P.C. served as the Company’s Independent Registered Public Accountants for the years ended December 31, 2009 and 2008, and is expected to serve in that capacity for the current year. It is not expected that a representative of Hansen, Barnett & Maxwell, P.C. will attend the Annual Meeting of the shareholders to be held December 14, 2010 however, if a representative should attend the meeting they will have the opportunity to make a statement if they so desire and they should be expected to be available to respond to any appropriate questions posed. Principal accounting fees for professional services rendered for the Company by Hansen, Barnett & Maxwell, P.C. for the years ending December 31, 2009 and 2008 are summarized as follows: Audit Fees $ $ Audit related - - Tax Total $ $ Audit Fees.Audit fees were for professional services rendered in connection with the Company’s annual financial statement audits and quarterly reviews of financial statements and review of, and preparation of, consents for registration statements for filing with the Securities and Exchange Commission. Audit-Related Fees.Fees billed for the assurance and related services by the Company’s accountant that are related to the performance of the audit or review of the financial statements and are not reported as Audit Fees. Tax Fees.Tax fees related to services for tax compliance and consulting. Audit Committee Pre-Approval Policies and Procedures. At its regularly scheduled and special meetings, the Board of Directors, which is comprised of independent directors knowledgeable of financial reporting, considers and pre-approves any audit and non-audit services to be performed by the Company’s independent accountants. The Board of Directors has the authority to grant pre-approvals of non-audit services. 8 PROPOSAL NUMBER 1 - ELECTION OF DIRECTORS The persons named above in "Directors and Executive Officers" and who are designated as directors of the Company, Paul Roszel and Richard R. Ivanovick and James Roszel are standing for election as directors of the Company for the coming year or until their successors are qualified and elected.The Company expects all of the nominees will be able to serve as directors.If any nominee should become unavailable, however, it is intended that the proxy holders will vote for a substitute designated by management. The Board of Directors recommends a vote "FOR" the above nominees. PROPOSAL NUMBER 2 - APPOINTMENT OF INDEPENDENT PUBLIC ACCOUNTANTS The Board of Directors has appointed HANSEN, BARNETT & MAXWELL, P.C. certified public accountants, Salt Lake City, Utah, to be the independent public accountants for the Company during the coming year and until the next annual shareholders meeting of the Company.Hansen, Barnett & Maxwell, P.C. has served as the Company's public accountants for more than eight years and the Board is requesting that the shareholders ratify that appointment. The Board of Directors recommends a vote "FOR" the ratification of the public accountants. SHAREHOLDER PROPOSALS Shareholders of the Company may present proposals to the Company for inclusion in the Company's proxy statement prepared in connection with its next regular annual meeting of shareholders.Proposals to be included in the materials for the 2010 annual meeting must be received by the Company no later than January 31, 2011 in order to be considered for inclusion.The Board will review any proposal that is received by that date and determine if it is a proper proposal to present to the 2010 annual meeting of shareholders. OTHER MATTERS As of the date of this proxy statement, management of the Company is unaware of any other matters for action at the meeting other than as set forth herein.If any other matter properly comes before the meeting, the proxy holders will vote in accordance with their best judgment. ANNUAL REPORT Accompanying this Proxy Statement is a copy of the Company’s financial information contained in its Annual Report of December 31, 2009on Form 10-K/A as filed with the Securities and Exchange Commission in Washington, DC. The Company hereby incorporates by this reference all other filings made by the Company under Section 13 of the Securities Exchange Act of 1934 in this Proxy Statement for purposes of disclosure of information required herein by the Proxy Rules, as applicable, of the Commission under Section 14 of that Act and the rules there under.The Company hereby undertakes to deliver, upon written or oral request, a copy of the Proxy Statement and/or the Annual Report on Form 10-K/A to any person who so requests. Direct requests to the Company at its address set forth above or request via email at info@maydao.com By Order of the Board of Directors November 15, 2010 Paul Roszel, Chairman 9 HANSEN, BARNETT & MAXWELL, P.C. A Professional Corporation Registered with the Public Company CERTIFIED PUBLIC ACCOUNTANTS Accounting Oversight Board 5 Triad Center, Suite 750 Salt Lake City, UT 84180-1128 Phone: (801) 532-2200 Fax: (801) 532-7944 www.hbmcpas.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and the Board of Directors Maydao Corporation We have audited the consolidated balance sheets of Maydao Corporation (formerly RecycleNet Corporation) and subsidiaries as of December 31, 2009 and 2008 and the related consolidated statements of operations, stockholders' equity (deficit) and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Maydao Corporation and subsidiaries as of December 31, 2009 and 2008 and the results of its operations and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company’s recent sale of its operations, negative cash flows from operations and accumulated deficits raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ HANSEN, BARNETT & MAXWELL, P.C. Salt Lake City, Utah March 15, 2010 10 MAYDAO CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS Current Assets Cash $ $ Trade accounts receivable, net of allowance for bad debt of $0 and $2,500, respectively - Prepaid expenses Total Current Assets Property and Equipment Equipment - Less: Accumulated depreciation - ) Net Property and Equipment - Related party receivable - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Related party accounts payable $ $ Accrued liabilities Deferred revenue - Total Current Liabilities Stockholders' Equity (Deficit) Class N convertible shares $0.01 par value; 70,896,789 shares authorized; 0 and 56,800,000 Class N shares issued and outstanding, respecitvely - Common shares - $0.01 par value; 179,103,211 shares authorized; 8,675,742 and 7,909,141 shares issued and oustanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ MAYDAO CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Year Ended December 31, Sales $ $ Operating Expenses Selling, general and administrative expenses Write-off of related party receivable - Total Operating Expenses Net Income (Loss) $ ) $ Basic Income (Loss) Per Common Share $ ) $
